unirorm issue list u9-uu0 department of the treasury internal_revenue_service washington d c apr attn legend state a plan x statute d statute e resolution f regulation g dear this is in response to a ruling_request dated date as supplemented by additional correspondence dated date date date date date and date from your authorized representative concerning the pick up of certain employee contributions to plan x under sec_414 of the internal_revenue_code code the following facts and representations have been submitted plan x is a fund established to pay benefits to officers and employees of state a and its political subdivisions plan x is a defined_benefit_plan which satisfies the requirements of code sec_401 and is governed by state a statutes in addition plan x is a governmental_plan within the meaning of code sec_414 plan x maintains two types of accounts an annuity savings account and a retirement allowance account under plan x employer contributions are paid to the retirement allowance account from which a defined benefit is paid at retirement the retirement allowance account consists of the retirement fund exclusive of the annuity savings account separate_accounts within the retirement allowance account are maintained for contributions made by state a and by each political_subdivision members’ contributions are paid to each member's separate annuity savings account which at distribution may be paid out as a lump sum or an annuity the board_of trustees of plan x maintains a guaranteed program and an alternative investment program for the investment of the members’ contributions in the guaranteed program a stated_interest rate is credited on each member's account on the other hand in the alternative investment program the gain_or_loss in market_value on the member's account is attributed to the member's account the member may direct the allocation of the member's annuity savings account among the guaranteed fund and any available alternative investment funds in increments contributions to plan x include amounts from employers and employees under statute d each member is required to contribute to plan x a percentage of compensation as a condition_of_employment pursuant to statute e for a member who is a state a employee the state picks up the mandatory employee contribution within the meaning of code sec_414 and for a member who is not a state a employee the employer may pick up and pay the contribution for the member within the meaning of code sec_414 in the state a general assembly amended statute d to allow a member of plan x to make an additional employee contribution to the member’s annuity savings account this contribution is in addition to the mandatory employee contribution the total amount of additional employee contributions that may be made to a member's annuity savings account with respect to a payroll_period may not exceed ten percent of the member's compensation_for that payroll_period in addition statute d provides that in compliance with the rules adopted by the board_of trustees of plan x a member’s employer may pick up and pay the additional employee contributions under code sec_414 the employer shall reduce the member’s compensation by an amount equal to the amount of the member’s additional employee contributions that are picked up by the employer employers may elect to participate in the pick up of the additional employee contributions by adopting resolution f the resolution states that the additional employee contributions even though designated as employee contributions for state law purposes are being paid_by the employer in lieu of contributions by the employee the resolution also states that a participating employer shall pick up all of the additional employee contributions made by employees through a binding irrevocable payroll deduction authorization and shall comply with all the terms and conditions of regulation g and applicable provisions of the code members electing to make additional employee contributions to the member's annuity savings account in plan x do so by completing a binding payroll deduction authorization form the form states that the authorization is irrevocable and that the contributions are being picked up by the employer and the employee does not have the option of receiving the deducted amounts directly instead of having them paid_by the employer to plan x the irrevocable payroll deduction authorization may only be made during an election_period that period will begin on the september following the plan_year in which the employee completes five years of creditable service under plan x and ends two years later on august of the second calendar_year following the opening of the election_period the authorization provides that a dollar amount but not more than of compensation shall be deducted per pay_period beginning with the pay_period immediately after the employer receives the authorization and continuing until the employee’s termination of employment or death proposed regulation g under statute d provides that if a member terminates and then returns to covered employment with a different employer when the member has five or more years of creditable service credited or recredited under state a statutes the member shall be entitled to execute a new binding irrevocable payroll deduction authorization within a two year election_period beginning on the september following the plan_year in which the employee completes or is recredited with five years of creditable service and ending on the august of the second calendar_year following the opening of the election_period if a member terminates and then returns to covered employment with the same employer the member’s binding irrevocable payroll deduction authorization if any shall be immediately effective upon rehire the following is a summarization of the provisions of proposed regulation g that deal with a member's election to make additional employee contributions through irrevocable payroll deductions once a member in active covered employment has executed a binding irrevocable payroll deduction authorization with respect to any additional employee contributions he or she shall not be entitled to any option of choosing to receive the contributed amounts directly instead of having them paid_by the employer to plan x the contributions shall be remitted to plan x in the same manner as all other contributions made by the employee and shall be credited to the member’s annuity savings account the salary the employer shall use to _ calculate such contributions is the same as the salary the employer reports to the board_of trustees of plan x for purposes of determining a member’s mandatory_contributions and benefit calculation the additional employee contributions although designated as employee contributions will be paid_by the employer in lieu of contributions by the employee members in active covered employment may elect to pay all or part of any additional employee contributions through payroll deduction the amounts to be deducted and the duration of the deduction shall be specified on the authorization form and such amounts and duration shall be irrevocable and binding once the authorization is made prepayment of amounts covered by the authorization is not permitted however a member may pay any amounts not covered by the authorization with after-tax_dollars up to the statutory maximum the payroll deduction shall not begin unless and until the member in service executes the payroll deduction authorization after the treasurer or other disbursing officer of the employer receives the binding irrevocable payroll deduction authorization from the employee he or she shall add such contributions to the contributions deducted from the member’s regular compensation each pay day the employer shall continue to make the deductions for the duration specified on the form and shall treat these deductions as picked-up contributions all payroll deductions covered by the binding irrevocable payroll deduction authorization including the amounts and the duration specified therein shall be binding and irrevocable upon the member's execution of the authorization form the deductions covered by such authorization shall cease only upon either the member's death or the termination of the member's employment distribution of the additional employee contributions shall be made in the same manner as distribution from the member’s annuity savings account in no event shall the member receive a return of the payroll deductions made under the above rules except pursuant to the normal disbursement procedures under plan x members with at least five years of creditable service as of date may elect to make additional employee contributions to their annuity savings accounts through payroll deduction by executing the irrevocable payroll deduction authorization form between date and date based on the foregoing facts and representations you have requested the following rulings that the amounts deducted by employers from an employee’s compensation and paid to an employee’s annuity savings account in order to pay the additional employee contributions as provided by statute d qualify as contributions that are picked up by the employer under code sec_414 that these picked-up contributions will not be treated as annual_additions for purposes of code sec_415 regarding ruling_request one code sec_414 provides that contributions otherwise designated as employee contributions shall be treated as employer contributions if such contributions are made to a plan described in code sec_401 established by a state government or a political_subdivision thereof or any agency_or_instrumentality of any one of the foregoing and are picked up by the employing unit the federal_income_tax treatment to be accorded contributions which are picked up by the employer within the meaning of code sec_414 is specified in revrul_77_462 1977_2_cb_358 in that revenue_ruling the employer school district agreed to assume and pay the amounts employees were required by state law to contribute to a state pension_plan revrul_77_462 concluded that the school district's picked-up contributions to the plan are excluded from the employees’ gross_income until such time as they are distributed to the employees the revenue_ruling held further that under the provisions of code sec_3401 the schoo district’s contributions to the plan are excluded from wages for purposes of the collection of income_tax at source on wages therefore no withholding for federal_income_tax purposes is required from the employees’ salaries with respect to such picked-up contributions the issue of whether contributions have been picked up by an employer within the meaning of code sec_414 is addressed in revrul_81_35 1981_1_cb_255 and revrul_81_36 1981_1_cb_255 these revenue rulings established that the following two criteria must be met the employer must specify that the contributions although designated as employee contributions are being paid_by the employer in lieu of contributions by the employee and the employee must not be given the option of choosing to receive the contributed amounts directly instead of having them paid_by the employer to the pension_plan furthermore it is immaterial for purposes of the applicability of code sec_414 whether an employer picks up contributions through a reduction in salary an offset against future salary increases or a combination of both in revrul_87_10 1987_1_cb_136 the internal_revenue_service considered whether contributions designated as employee contributions to a governmental_plan are excludable from the gross_income of the employee the service concluded that to satisfy the criteria set forth in revenue rulings and with respect to particular contributions the required specification of designated employee contributions must be completed before the period to which such contributions relate in this case the one-time irrevocable election by employees who wish to make additional employee contributions to plan x does not violate revenue rulings and because the election does not result in such employees having sufficient control of the contributed amounts to preclude such amounts from being treated as employer contributions resolution f states that additional employee contributions even though designated as employee contributions for state law purposes are being paid_by the employer in lieu of contributions by the employee this satisfies the first criterion set forth in revrul_81_35 and revrul_81_36 which requires that the contributions although designated as employee contributions be paid_by the employer in lieu of contributions by the employee the irrevocable payroll deduction authorization provides the additional employee contributions are being picked up by the employer and the employee does not have the option of receiving the deducted amounts directly instead of having them paid_by the employer to plan x which satisfy both criteria of revrul_81_35 and revrul_81_36 satisfies the criteria of the revenue rulings proposed regulation g as discussed above also for new current and terminated employees who return to service the various participation elections to make additional employee contributions to plan x are consistent with the criteria set forth in revenue rulings and the election_period for new and current employees of participating employers opens on the september following the plan_year in which the employee completes five years of creditable service under plan x and closes on the august that i sec_24 months after that september however current employees with at least five years of creditable service as of date may elect to make additional employee contributions to their annuity savings accounts under plan x by executing the irrevocable payroll deduction authorization during the 24-month period beginning date and ending date for terminated employees who return to covered employment with a different employer when the member has five or more years of creditable service credited or recredited under state a statutes the member shall be entitled to execute a new binding irrevocable payroll deduction authorization within a two year election_period beginning on the september following the plan_year in which the employee completes or is recredited with five years of creditable service and ending on the august that i sec_24 months after that september these employee elections regarding the making of additional employee contributions to plan x are consistent with authority for code sec_414 which requires that employee participation elections must be made within the later of months of the date of hire or months of the date that the employee is first eligible to participate therefore with respect to ruling_request one we conclude that the amounts deducted by employers from an employee’s compensation and paid to an employee's annuity savings account under plan x additional employee contributions as provided by statute d qualify as contributions that are picked up by the employer under code sec_414 in order to pay the regarding ruling_request two sec_1 d of the income_tax regulations states that where a defined_benefit_plan provides for mandatory employee contributions the annual_benefit attributable to such contributions is not taken into account for purposes of applying the limitations on benefits described in code sec_415 sec_1 d further provides that the mandatory employee contributions are considered a separate defined_contribution_plan maintained by the employer that is subject_to the limitations on contributions and other annual_additions described in code sec_415 employee contributions however that are picked up by participating employers pursuant to sec_414 are treated as employer contributions and as such are not annual_additions to a separate defined_contribution_plan for purposes of code sec_415 accordingly with respect to the pick up of additional employee contributions paid to plan x we conclude that these picked-up contributions will not be treated as annual_additions for purposes of code sec_415 the effective date for the commencement of any proposed pick up as specified in the resolution f cannot be any earlier than the later of the date the resolution is signed or put into effect or the date the irrevocable payroll deduction authorization is signed by both parties this ruling is conditioned on the adoption of proposed regulation g which governs the pick up of additional employee contributions to plan x as set forth in your authorized representative’s correspondence dated date and further modified by correspondence dated date this ruling is based on the assumption that plan x is qualified under code sec_401 at all relevant times no opinion is expressed as to whether the amounts in question are subject_to tax under the federal_insurance_contributions_act no opinion is expressed as to whether the amounts in question are paid pursuant to a salary reduction agreement’ within the meaning of code sec_3121 this ruling is directed only to the taxpayer that requested it code sec_6110 provides that it may not be used or cited by others as precedent a copy of this ruling has been sent to your authorized representative pursuant to a power_of_attorney on file in this office ep ra t1 if you have any questions please call ‘ at sincerely yours andreu e luekerwnan manager employee_plans technical group enclosures deleted copy of the ruling notice cc
